Citation Nr: 1213414	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to June 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2009, the Board issued a decision denying service connection for hearing loss.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 decision, the Court vacated the Board's decision and remanded the issue.   


FINDING OF FACT

The Veteran's hearing loss is related to service.  


CONCLUSION OF LAW

The criteria for service connection of hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no findings or complaints of hearing loss, and the June 1954 separation examination record indicates normal clinical findings for hearing.  See Smith v. Derwinski, 2 Vet. App. 137 (1992) (15/15 on the voice test is normal).  

At a September 1954 VA examination, the Veteran reported a history of difficulty hearing since service; examination revealed normal hearing. 

In March 1995, the Veteran reported a history of first noticing a problem with his hearing during service, when talking on the telephone.  He indicated that his hearing continued to deteriorate over the years and that he was first provided a hearing aid in 1968.  

A November 2002 VA treatment record reflects the Veteran's history of hearing loss and indicates that he was wearing hearing aids.  

A March 2007 VA audiological examination record reveals bilateral hearing loss, as defined by VA.  

An April 2007 VA examination, conducted by otolaryngologist, reflects the Veteran's history of little, if any, significant military noise exposure during service and no nonmilitary noise exposure.  The Veteran did report treatment for sinus infections and a finding of scarring of the left eardrum during service and a long history of bilateral progressive hearing loss, however.  He added that he had a left stapedectomy in 1963 and a right stapedectomy in 1980s and that he had worn hearing aids since the late 1960s.  Otologic examination revealed both external auditory canals and tympanic membranes were essentially normal in appearance.  The examiner noted the March 2007 audiological examination revealed bilateral severe to profound hearing loss.  The examiner also noted that because of a problem masking bone thresholds, there may have been an immeasurable air-bone gap, which made it be difficult to determine whether the Veteran's hearing loss was a mixed hearing loss or a sensorineural hearing loss.  The examiner diagnosed the Veteran with bilateral severe to profound mixed hearing loss, fenestral and cochlear ostosclerosis, and presbycusis. 

The examiner noted that while audiometric testing was not performed at separation, a whisper voice test was done which showed normal hearing.  The examiner further noted that the Veteran did not have significant military acoustic trauma during service that might account for a high-frequency sensorineural loss.  The examiner reported that a normal whisper test would most likely represent normal hearing and that there would only be a remote possibility, at best, that the Veteran would have had hearing loss or significant threshold shifts incurred while on active duty.  The examiner added that it appeared that the Veteran's loss of auditory acuity did not occur until several years after separation.  The examiner indicated that medical literature would not support causation between the sinus problem in service and hearing loss or the tympanic membrane scarring and hearing loss, that the left tympanic membrane scarring would represent an incidental finding which was "very unlikely" to be related to the Veteran's current hearing loss, and that ostosclerosis is a genetic problem that generally manifests itself in the second, third, and fourth decades of life and usually initially occurs as low-frequency hearing loss. In sum, the examiner found "clear and convincing evidence" that the Veteran's hearing loss was related to a combination of ostosclerosis and presbycusis, both of which began after separation from service. 

In connection with this claim the Veteran submitted several statements from his licensed vocational nurse, Mr. D.B., his wife, his daughter, a former employer, and his brother, Dr. J.H.W.  In a December 2007, statement Mr. D.B. wrote that the Veteran was exposed to loud noises and developed sensorineural hearing loss as a result; that the Veteran was afflicted with conductive hearing loss requiring middle ear surgery bilaterally; and that the Veteran's serious upper respiratory infections while in the Navy "may well have" contributed to his conductive hearing loss.  In a September 2008 statement, Dr. J.H.W. noted the Veteran's history of sinusitis during service and subsequent ear surgeries and opined that "no well trained, competent physician could deny the possible connection between frequent bouts of chronic sinusitis and hearing loss."  Dr. J.H.W. also reported that the Veteran first became aware of some hearing loss in the mid-1960s.  

In November 2011, a Veteran's Health Administration (VHA) specialist provided an opinion to clarify whether the Veteran's hearing loss was related to service, to include the in-service sinus infections and left tympanic membrane scarring.  The specialist reported that "it follows common logic that [the Veteran] suffers chronic hearing loss which may be in part or whole related to [two] years of chronic infection in sinus and middle ears while [in service]" and that "having surgery on said infection might have something to do with the hearing loss."  

Also in November 2011, the Veteran's representative provided an opinion from a private doctor that the Veteran "suffered chronic hearing loss which may be in part or whole related to two years of chronic infection in sinus and middle ears while in [service]" and that "having surgery on said infection might have something to do with the hearing loss."  See Waggonner statement.  The Veteran's representative also provided copies of articles reporting that diminished hearing is often an acute symptom of sinus infection.  The articles indicate that if the sinus infection results in an ear infection, chronic hearing loss, as a disorder and not a symptom, could result if the infection was untreated and that significant scarring of the eardrum could result in hearing loss.  

In January 2012, a VA Chief of Otolaryngology Head and Neck Surgery reported her opinion that "it was possible that [the Veteran's] chronic purulence for 2 years and associated sinus disease in 1954 can be associated with his propensity to have this degree of [sensorineural hearing loss]" and that it was at least as likely as not that the sensorineural and/or presbycusis was more severe due to this history.  

After review of the evidence, the Board finds service connection is warranted for bilateral hearing loss based on the evidence that the condition onset in service.  The Board acknowledges that the service medical records do not reflect any findings or histories suggestive of hearing loss.  The Veteran is competent to report a history of diminished hearing since service, however, and the Board finds this history is credible, particularly in light of the absence of contradictory evidence and the consistent histories provided throughout the record, to include in September 1954 and March 1995.  The Board further acknowledges that the Veteran is only competent to report diminished hearing and not "hearing loss" as defined by VA.  The Veteran's history of diminished hearing since service is competent evidence in support of the opinions that the hearing loss is related to the in-service sinus infections, however, and based on these opinions, which the Board finds probative, and the Veteran's competent and credible history of continuity of symptomatology, the Board finds service connection is warranted.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for hearing loss.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

ORDER

Service connection for hearing loss is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


